 1   BRYAN A. MERRYMAN (SBN 134357)                       Brian J. Dunne (SBN 275689)
     bmerryman@whitecase.com                              PIERCE BAINBRIDGE BECK PRICE &
 2   CATHERINE S. SIMONSEN (SBN 307325)                   HECHT LLP
     catherine.simonsen@whitecase.com                     355 S. Grand Avenue, 44th Floor
 3   WHITE & CASE LLP                                     Los Angeles, CA 90071
     555 S. Flower Street, Suite 2700                     Telephone: (213) 262-9333
 4   Los Angeles, CA 90071-2433                           Facsimile: (213) 279-2008
     Telephone: (213) 620-7700                            Email: bdunne@piercebainbridge.com
 5   Facsimile: (213) 452-2329
                                                          Harmett K. Dhillon (SBN 207873)
 6   BIJAL V. VAKIL (SBN 192878)                          DHILLON LAW GROUP
     bvakil@whitecase.com                                 177 Post Street, Suite 700
 7   JEREMY OSTRANDER (SBN 233489)                        San Francisco, CA 94108
     jostrander@whitecase.com                             Telephone: (415) 433-1700
 8   HALLIE KIERNAN (SBN 313541)                          Facsimile: (415) 520-6593
     hallie.kiernan@whitecase.com                         Email: harmeet@dhillonlaw.com
 9   WHITE & CASE LLP
     3000 El Camino Real                                  Attorneys for Plaintiffs Sharidan L. Stiles and
10   Two Palo Alto Square, Suite 900                      Stiles 4 U, Inc.
     Palo Alto, CA 94306
11   Telephone: (650) 213-0300                            Zachary Page (SBN 293885)
     Facsimile: (650) 213-8158                            CONKLE, KREMER & ENGEL
12                                                        Professional Law Corporation
     STEFAN M. MENTZER (admitted pro hac vice)            3130 Wilshire Boulevard, Suite 500
13   smentzer@whitecase.com                               Santa Monica, CA 90403
     WHITE & CASE LLP                                     Telephone: (310) 998-9100, ext. 105
14   1221 Avenue of the Americas, Floor 49                Facsimile: (310) 998-9109
     New York, NY 10020                                   Email: mkremer@conklelaw.com
15   Telephone: (212) 819-8200
     Facsimile: (212) 354-8113                            Attorneys for Defendant American
16                                                        International Industries
     Attorneys for Defendant
17   Walmart Inc.
18

19                              UNITED STATES DISTRICT COURT
20                             EASTERN DISTRICT OF CALIFORNIA
21

22   SHARIDAN STILES, an individual, STILES 4             Case No. 2:14-cv-02234-MCE-CMK
     U, INC., a California corporation,
23                                                        STIPULATION AND ORDER TO
                      Plaintiffs,                         CONTINUE HEARING ON
24                                                        CERTAIN ISSUES RAISED IN
            v.                                            PENDING MOTIONS TO COMPEL
25                                                        FROM DECEMBER 11, 2019 TO
     WALMART INC., and AMERICAN                           JANUARY 15, 2020
26   INTERNATIONAL INDUSTRIES,
27                    Defendants.
28

                               STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTIONS TO COMPEL
                                                                              Case No. 2:14-cv-02234-MCE-CMK
 1           Plaintiffs Sharidan Stiles and Stiles 4 U, Inc. (“plaintiffs”) and defendant Walmart Inc.

 2   (“Walmart”), by and through their respective counsel, hereby stipulate as follows:

 3           WHEREAS, the close of fact discovery is January 10, 2020; and

 4           WHEREAS, pending before the Court are plaintiffs’ Motion to Compel Discovery

 5   Responses (ECF No. 279); Walmart’s Motion to Compel Plaintiffs’ Further Responses and

 6   Production in Response to Requests for Production (ECF No. 280); and Walmart’s Motion to

 7   Compel Plaintiffs’ Further Responses to Interrogatories (ECF No. 281);

 8           WHEREAS, hearing on the three aforementioned motions is scheduled for December 11,

 9   2019, before the Honorable Dennis M. Cota;

10           WHEREAS, the parties agree that Walmart’s motions to compel (ECF Nos. 280 and 281)

11   may be mooted by forthcoming supplemental discovery responses and document productions by

12   plaintiffs, and that plaintiffs’ motion to compel (ECF No. 279) as it pertains to Walmart’s

13   responses to plaintiffs’ interrogatories (the fifth and sixth bullet points in plaintiffs’ notice of

14   motion, ECF No. 279) may be mooted by Walmart’s forthcoming supplemental interrogatory

15   responses;

16           WHEREAS, the parties further agree that plaintiffs’ motion to compel (ECF No. 279) as

17   it pertains to Walmart’s redactions applied to documents (the third bullet point in plaintiffs’

18   notice of motion, ECF No. 279) has been mooted by Walmart’s supplemental document

19   production;

20           WHEREAS, Federal Rule of Civil Procedure 16(b)(4) permits the modification of a

21   pretrial scheduling order for good cause;

22           WHEREAS, good cause exists to continue the hearing on Walmart’s motions to compel

23   (ECF Nos. 280 and 281) and plaintiffs’ motion to compel (ECF No. 279) as it pertains to

24   Walmart’s responses to plaintiffs’ interrogatories (the fifth and sixth bullet points in plaintiffs’

25   notice of motion, ECF No. 279) to allow the parties time to resolve the disputes at issue therein

26   without the need for Court intervention; and

27           WHEREAS, good cause exists to continue the deadline for fact discovery as it pertains to

28   the discovery at issue in Walmart’s motions to compel (ECF Nos. 280 and 281) and Walmart’s

                                  STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTIONS TO COMPEL
                                                       -1-                          Case No. 2:14-cv-02234-MCE-CMK
 1   responses to plaintiffs’ interrogatories at issue in plaintiffs’ motion to compel (ECF No. 279), so

 2   that the Court can hear and rule on the parties’ disputes as to those issues if the parties do not

 3   resolve those disputes prior to the time of the hearing.

 4          THEREFORE, THE PARTIES, BY AND THROUGH THEIR RESPECTIVE

 5   UNDERSIGNED COUNSEL, HEREBY STIPULATE, AND THE COURT ORDERS

 6   AS FOLLOWS:

 7          Plaintiffs’ motion to compel (ECF No. 279) as it pertains to Walmart’s redactions applied

 8   to documents (the third bullet point in plaintiffs’ notice of motion, ECF No. 279) is withdrawn

 9   and stricken, and hearing on that issue is VACATED;

10          The hearing on Walmart’s motions to compel (ECF Nos. 280 and 281) and plaintiffs’

11   motion to compel (ECF No. 279) as it pertains to Walmart’s responses to plaintiffs’

12   interrogatories (the fifth and sixth bullet points in plaintiffs’ notice of motion, ECF No. 279) is

13   hereby CONTINUED to January 15, 2020;

14          The hearing on plaintiffs’ motion to compel (ECF No. 279) as it pertains to the following

15   issues REMAINS set for December 11, 2019:

16                 Walmart’s responses and production in response to plaintiffs’ request for

17                  production nos. 4, 7–8, 10, 12–13, 15, 20–21, 25, 26, 30-31, and 44 (the first bullet

18                  point in plaintiffs’ notice of motion, ECF No. 279);

19                 Walmart’s custodians and search terms (the second bullet point in plaintiffs’ notice

20                  of motion, ECF No. 279); and

21                 Walmart’s responses to plaintiffs’ request for production nos. 1–2, 4–16, 20–21,

22                  25–31, 39–44, 49, and 55–56 (the fourth bullet point in plaintiffs’ notice of

23                  motion, ECF No. 279).

24                                                  Respectfully submitted,

25   Dated: December 6, 2019                        WHITE & CASE LLP

26                                                  /s/ Bryan A. Merryman
                                                    Bryan A. Merryman (SBN 134357)
27                                                  WHITE & CASE LLP
                                                    555 S. Flower Street, Suite 2700
28                                                  Los Angeles, CA 90071-2433
                                 STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTIONS TO COMPEL
                                                      -2-                         Case No. 2:14-cv-02234-MCE-CMK
                                                 Telephone: (213) 620-7700
 1                                               Facsimile: (213) 452-2329
                                                 Email: bmerryman@whitecase.com
 2
                                                 Attorneys for Defendant Walmart Inc.
 3
     Dated: December 6, 2019                     PIERCE BAINBRIDGE BECK PRICE
 4                                               & HECHT LLP
 5
                                                 /s/ Brian J. Dunne
 6                                               Brian J. Dunne (SBN 275689)
                                                   (as authorized on December 6, 2019)
 7                                               PIERCE BAINBRIDGE BECK PRICE &
                                                 HECHT LLP
 8                                               355 S. Grand Avenue, 44th Floor
                                                 Los Angeles, CA 90071
 9                                               Telephone: (213) 262-9333
                                                 Facsimile: (213) 279-2008
10                                               Email: bdunne@piercebainbridge.com
11                                               DHILLON LAW GROUP
12                                               Harmeet K. Dhillon
                                                 DHILLON LAW GROUP
13                                               177 Post Street, Suite 700
                                                 San Francisco, CA 94108
14                                               Telephone: (415) 433-1700
                                                 Facscimile: (415) 520-6593
15                                               Email: harmeet@dhillonlaw.com
16                                               Attorneys for Plaintiffs Sharidan L. Stiles and
                                                 Stiles 4 U, Inc.
17

18   PURSUANT TO STIPULATION OF THE PARTIES, IT IS SO ORDERED.
19

20   Dated: December 9, 2019
                                                       ____________________________________
21
                                                       DENNIS M. COTA
22                                                     UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28

                               STIPULATION AND [PROPOSED] ORDER TO CONTINUE HEARING ON MOTIONS TO COMPEL
                                                   -3-                        Case No. 2:14-cv-02234-MCE-CMK
